DETAILED ACTION
Requirement for unity of invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-5 and 7, drawn to a bioplastic mass comprising triacylglycerol-accumulated Chlamydomonas (first product).
Group 2: Claims 8-14 and 22, drawn to a method for making bioplastics (method of preparing the first product).
Group 3: Claims 33-36, drawn to a method of producing triacylglycerol-accumulated microalgae (method of using a second product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-2 and Group 3 lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of the inventions of Groups 1-2 is the bioplastic mass comprising triacylglycerol-accumulated Chlamydomonas (first product), which is not required by the invention of Group 3.  On the other hand, the special technical feature of Group 3 is the triacylglycerol-accumulated microalgae (second product per se is not claimed), which is not required by the inventions of Groups 1-2. Hence, unity of invention is lacking between inventive Groups 1-2 and inventive Group 3 a priori.
Unity within Groups 1-2:
The inventions listed as Groups 1-2 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b), the combination of categories being: a product (Group 1) and a first process specially adapted for the manufacture of said product (Group 2). This combination of categories (groups) is provided for in 37 CFR 1.475(b) as combination 1.----- But although the inventions of Groups 1-2 do fall within a proper category of combination of inventions, these inventions fail  to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason:
Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of bioplastic mass comprising triacylglycerol-accumulated Chlamydomonas, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harlin et al. (Pub. No. US 2013/0236937 A1). 
Harlin et al. discloses a thermoplastic composition comprising one or more of a covalently modified microbial biomass from an oleaginous microbe and a non-covalently modified biomass from a heterotrophically cultivated microbe (par. [0004]). The microbial biomass is prepared by fermentation of a microbe selected from the group consisting of microalgae, oleaginous bacteria, oleaginous yeast, and fungi (par. [0052]). In an embodiment, the biomass includes a certain percentage of triglyceride, i.e., the recovery of triglycerides from the biomass is not performed or only partially performed (par. [0100]). The triglyceride-containing biomass can then be compounded with other plasticizing materials to produce a thermoplastic material (par. [0101]). 
Harlin et al. does not list Chlamydomonas as one of the applicable microalgae. Regardless, Yao et al. (Journal of Agricultural and Food Chemistry 2015, Vol. 63, pages 1773-1787) demonstrates that culturing Chlamydomonas reinhardtii yields a biomass having a lipid amount similar to Nannochloropsis and Chlorella – 24.2% (dry weight basis) in which 24.5% corresponds to triacylglycerides (Tables 1-2, page 1775). Since Harlin et al. considers the term “oleaginous” as referring to a cell capable of producing at least 20% lipid by dry cell weight (par. [0031]), a person with ordinary skill in the art before the effective filing date of the claimed invention would have recognized C. reinhardtii as a suitable oleaginous microalgae like Nannochloropsis and Chlorella (identified by Harlin et al. as the microalgae in some embodiments) and would have used it to prepare the microbial biomass from which the thermoplastic composition is produced. Unity of invention is therefore lacking a posteriori between the inventions of Groups 1-2.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651